Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PITTSBURGH

ANTRON TALLEY,

Plaintiff, 2:14-CV-01411-CRE

VS.

MR. ORLANDO H. HARPER, WARDEN;
MR. EMERICK, DEPUTY WARDEN; MR.
RUBBLE, SERGEANT; MR. RAIBLE,
(CERT) SGT.; MR. ARLOTTA,
CORRECTION OFF.; MR. BROJOVICH,
CORRECTION OFF.; MR. ZOLLER,
CORRECTION OFF.; MR. BUTLER,
CORRECTION OFF.; CORRECTION'S
EMERGENCY RESPONSE TEAM,
(CERT); CORRECTION OFFICER
WORRAL, CERT TEAM MEMBER:
CORRECTION OFFICER DUNHAM,
CERT TEAM MEMBER; CORRECTION
OFFICER WAGNER, CERT TEAM
MEMBER; CORRECTION OFFICER
NEYMAN, CERT TEAM MEMBER; AND
CORRECTION OFFICER DEVLIN, CERT
TEAM MEMBER:

Nee Nae Nae” ee” Sener” Seer” Sane” Sener” Nee” Nene” See” get” Sere Sere! Set! Sane! Set! Seman! Seat! eee! vanett! age! ean! eet! eat! eget” cal eel!

Defendants,

VERDICT FORM

QUESTION 1:

Do you find that plaintiff Antron Talley proved by a preponderance of the evidence that
any of the following defendant(s) violated plaintiff Antron Talley’s Fourteenth Amendment due
process rights against excessive force?

Arlotta Yes No +
eo

Rubble Yes No oN.

Raible Yes No §&

 

Worral Yes No  *
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 2 of 10

Dunham Yes No co
Se

Wagener Yes No os

Neyman Yes Nos

Devlin Yes No

If you answered “NO” to all defendants in Question 1, please skip Questions 2 and 3 and
proceed to Question 4.

If you answered “YES” to any defendant in Question 1, please enter the nominal damages
amount of $1.00 below against that defendant and proceed to Question 2.

 

 

 

 

 

 

 

Arlotta $
Rubble $
Raible $
Worrall $
Dunham $
Wagner $
Neyman $
Devlin $

 
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 3 of 10

QUESTION 2:

For any of the defendants that you answered “YES” to at Question 1, do you find that any
of these defendants acted maliciously and wantonly in violating plaintiff Antron Talley’s
Fourteenth Amendment due process rights against excessive force?

Arlotta Yes No
Rubble Yes No
Raible Yes No
Worrall Yes No
Dunham Yes No
Wagner Yes No
Neyman Yes No
Devlin Yes No

If you answered “NO” for all of the Defendants in Question 2, please proceed to Question 4.

If you answered “YES” to any defendant in Question 2, please proceed to Question 3.
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 4 of 10

QUESTION 3:

For any of the defendants you answered “YES” to in Question 2, in what amount, if any,
do you award punitive damages?

 

 

 

 

 

 

 

Arlotta $
Rubble $
Raible $
Worrall $
Dunham $
Wagner $
Neyman $
Devlin $

 

Please proceed to Question 4.
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 5 of 10

QUESTION 4:

Do you find that Plaintiff Antron Talley proved by a preponderance of the evidence that
any of the following Defendant(s) violated Plaintiff Antron Talley’s Fourteenth Amendment due
process rights related to his conditions of confinement?

 

 

Butler Yes No %
Brojovich Yes No x
Zoller Yes No

If you answered “NO” to all defendants in Question 4, please skip Questions 5 and 6 and
proceed to Question 7.

If you answered “YES” to any defendant in Question 4, please enter the nominal damages
amount of $1.00 below against that defendant and proceed to Question 5.

Butler $

 

Brojovich $

 

Zoller $

 
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 6 of 10

QUESTION 5:

For any of the defendants that you answered “YES” to at Question 4, do you find that any
of these defendants acted maliciously and wantonly in violating plaintiff Antron Talley’s
Fourteenth Amendment due process rights related to his conditions of confinement?

Butler Yes No
Brojovich Yes No
Zoller Yes No

If you answered “NO” for all of the defendants in Question 5, skip Question 6 and please
proceed to Question 7.

If you answered “YES” to any defendant in Question 5, please proceed to Question 6.
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 7 of 10

QUESTION 6:

For any of the defendants you answered “YES” to in Question 5, in what amount, if any,
do you award punitive damages?

Butler $

 

Brojovich  $

 

Zoller $

 

Please proceed to Question 7.
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 8 of 10

QUESTION 7:
Do you find that plaintiff Antron Talley proved by a preponderance of the evidence that
any of the following defendant(s) violated plaintiff Antron Talley’s procedural due process rights

in violation of the Fourteenth Amendment?

Orlando Harper Yes No

Emerick Yes No #*s

If you answered “NO” to all defendants in Question 7, you have completed your
deliberations. Please sign the Verdict Form and notify the Bailiff that you have reached a
verdict.

If you answered “YES” to any defendant in Question 7, please enter the nominal damages
amount of $1.00 below against that defendant and proceed to Question 8.

Orlando Harper $

 

Emerick $

 
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 9 of 10

QUESTION 8:

For any of the defendants that you answered “YES” to at Question 7, do you find that any
of these defendants acted maliciously and wantonly in violating plaintiff Antron Talley’s
Fourteenth Amendment procedural due process rights?

Orlando Harper Yes No
Emerick Yes No

If you answered “NO” to all defendants in Question 8, you have completed your
deliberations. Please sign the verdict form and notify the Bailiff that you have reached a
verdict.

If you answered “YES” to any defendant in Question 8, please proceed to Question 9.
Case 2:14-cv-01411-CRE Document 289 Filed 01/15/20 Page 10 of 10

QUESTION 9:

For any of the defendants you answered “YES” to in Question 8, in what amount, if any,
do you award punitive damages?

Orlando Harper $

 

Emerick $

 

You have completed the verdict form. Please sign and date the verdict form and notify the
Bailiff that your deliberations are complete.

“_ day of January, 2020.

 

 

 

 

 

 

 

 

 

 

a
- mm ' emt
os oe ache
pope Le YO cy a ee
4
NM
9
PO Lites ben
cd
a e 2 5
te | A s i
Le
an
ey £
i As of Xe

10
